Title: To James Madison from William Charles Coles Claiborne, 28 February 1807
From: Claiborne, William Charles Coles
To: Madison, James



Private & unofficial
Dear Sir,
New Orleans Feby 28th, 1807.

I was advised by a private Letter from Mobile, under date of the 20th. Inst, of the arrest of Mr. Burr, by Lieut Gains the Officer commanding at Fort Stoddart; I was at first disposed to credit the information; but no official Communication upon the Subject having been received, I am inclined to think the Report unfounded.
By a Vessel 19 days from New-York, we have papers from Washington to the 1st. of the present Month, & I assure you it gives me great pleasure to find, that the proceedings here (directed with a view to the public Safety) have not been disapproved by the President.  The General has in this quarter received much abuse, & it is true, that the portion which has fallen to my Share, has not been inconsiderable; If however our Conduct should be approved by the Executive, we shall be amply compensated.  For myself, I have but little to claim on the occasion; My means to Serve my country, were indeed limited; Such however, as they were, have been used with promptitude and the best intentions; But with respect to General Wilkinson, I do think he deserves well of his Country.  Some of his Measures, I shall always consider as exceptionable; but he was the first to develope the infamous Conspiracy, and has pursued a policy, which has effectually defeated it.
The Successes of Bonaparte in Europe, will I fear, incline him to be unjust to all Nations; his Decree of the 21st. of November at Berlin, Serves to unfold his ultimate views; the destruction of England and universal Empire Seem to me, to be his Objects: It is Said here, however, that he has received a check in Poland, & has been compelled by the Russians to retrograde.  I hope Sincerely this News may prove correct.  If the last Decree of Bonaparte is enforced by Spain, the Commerce of New-Orleans is lost.  Few Vessells navigating the Gulph of Mexico will be enabled to escape the Privateers, which will be fitted out at Cuba: That Island would be a valuable possession to the U. States; did we possess it, the Safety and prosperity of our Settlements on the Waters of the Gulph, would be permanently established.  I hope our difficulties with Spain may be amicably adjusted; But if War is likely to ensue, I trust we may be the first to strike a Blow.  With the regular Force now at New-Orleans, and a Detachment of my Militia, Pensacola, Mobile and Baton Rouge might be immediately taken.  With respect to Cuba, 20,000 Men would be necessary to capture & to retain possession.The Mexican possessions may (in Some Measure) be considered as appendages to Cuba; the Power possessing the latter, may controul the Destinies of the latter.  I Am Dear Sir, with respect & Esteem Yr hble Servt

William C. C. Claiborne

